TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00488-CR



                            Demetriat Rochaan Pleasant, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 57471, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Demetriat Rochaan Pleasant pleaded guilty to aggravated sexual assault

of a child. See Tex. Pen. Code Ann. § 22.021 (West Supp. 2005). The court adjudged him guilty

and assessed punishment at thirty years’ imprisonment. In his only point of error, appellant contends

that the evidence is legally insufficient to support the conviction. We overrule this contention and

affirm the conviction.

               In Texas, a defendant cannot be convicted of a felony solely on his plea of guilty.

Instead, the State must introduce sufficient evidence to show the defendant’s guilt. Tex. Code Crim.

Proc. Ann. art. 1.15 (West 2005). In this case, the State’s evidence was appellant’s written judicial

confession that, at the time and place in question, he “did then and there contact and penetrate the

female sexual organ of [Q. M.], a child less than 14 years of age and not my spouse, with my sexual
organ.” Appellant urges that this confession does not support the conviction because it omits the

required culpable mental state. See Tex. Pen. Code Ann. § 22.021(a)(1)(B).1

                We believe that this cause is analogous to Ledesma v. State, 677 S.W.2d 529 (Tex.

Crim. App. 1984). In that case, the defendants were convicted of failing to identify themselves to

a police officer after a trial on stipulated evidence. Id. at 530. The stipulation did not expressly state

that the defendants knew that the person questioning them was a police officer, and the question on

appeal was whether that fact could be inferred from the stipulation. Id. at 530-31. The court of

criminal appeals held that this element of the offense could be inferred from the stipulated facts. Id.

at 531.

                Similarly, we conclude that a rational trier of fact could infer from the judicial

confession that appellant intentionally or knowingly engaged in the conduct to which he confessed.

Intent can be inferred from the acts of the accused. Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim.

App. 1982). In a prosecution for sexual assault, evidence of a completed act of penetration will

support an inference that the act was intentional. Caldwell v. State, 477 S.W.2d 877, 878 (Tex.

Crim. App. 1972); Koffel v. State, 710 S.W.2d 796, 801 (Tex. App.—Fort Worth 1986, no pet.).

Appellant’s judicial confession that he contacted and penetrated the complainant’s sexual organ with

his sexual organ rationally supports the inference that he acted intentionally.




   1
     The indictment, to which appellant did not object, also failed to allege a culpable mental state.
See Tex. Code Crim. Proc. Ann. art. 1.14(b) (West 2005).

                                                    2
              We conclude that article 1.15 was satisfied and that the evidence is legally sufficient

to sustain the conviction. The judgment of conviction is affirmed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Affirmed

Filed: August 4, 2006

Do Not Publish




                                                3